—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Minardo, J.), rendered May 1, 1997, convicting him of robbery in the first degree (three counts) and robbery in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by directing that the sentences imposed run concurrently with each other; as so modified, the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied his motion to suppress evidence of pretrial identifications (see, People v Ortiz, 90 NY2d 533; People v Robert, 184 AD2d 597; People v Lloyd, 108 AD2d 873, affd 66 NY2d 964).
The sentence is excessive to the extent indicated.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., S. Miller, Florio and Schmidt, JJ., concur.